PER CURIAM.
Stephen Patrick Damon appeals his conviction for carrying a concealed weapon and the imposition of certain costs and conditions of probation. We find no merit in the corpus delicti issue, see State v. Fuller, 463 So.2d 1252 (Fla. 5th DCA 1985), and, accordingly, affirm the conviction. The State of Florida concedes the error on the costs and probation condition issues. Thus, we affirm the imposition of probation but remand for correction of the order on costs and on the conditions of probation imposed. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Evans v. State, 653 So.2d 1103 (Fla. 2d DCA 1995); Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994); Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979), approved, Biller v. State, 618 So.2d 734 (Fla.1993).
Affirmed in part, reversed in part, and remanded.
DANAHY, A.C.J., and ALTENBERND and FULMER, JJ., concur.